Ethridge, J.,
delivered the opinion of the court.
Lincoln county has a population of less than thirty thousand and. an assessed valuation of eight million five hundred thirty-two thousand three hundred and sixty-two dollars. On the 1st day of March, 19201, the county issued loan warrants in anticipation of taxes for fifty thousand dollars. The statute then in force (chapter 105, Laws 1918) provided:
“That county boards of supervisors may levy taxes for all purposes (exclusive of all county or district road taxes, courthouse, tick eradication, county comtmon school, agricultural high school and all other county or district school taxes) at a rate not exceeding eight (8) mills on the dollar for the year 1918' and eight (8) mills on the dollar for the year 1919, exclusive of the state levy or tax rate fixed and provided for in section 1 of this act.”
Chapter 121, Laws 1918, amended section 334, Code 1906, so as to read as follows:
“334. May Borrow Money, etc. (Laws 1904, chapter 133) — In counties of more than thirty thousand inhabitants the board of supervisors may borrow money *685not exceeding one hundred thousand dollars in one year and in counties of less than thirty thousand inhabitants not more than fifty thousand dollars in one year, for the purpose of defraying- the expenses of the county, and may execute loan warrants upon the treasury of the county therefor. And said board may borrow said money, as hereinbefore provided, from its county treasurer, who is authorized to lend said board not exceeding said amount out of any fund or funds in the treasury thereof not otherwise appropriated, for the expense of the current year. The loan warrants shall bear interest at a rate to be fixed by the board, not exceeding-six per cent, per annum; and they shall be payable not later than the fifteenth of February, of the year succeeding the year! in which they are issued. For the payment of such loan, the board of supervisors may levy a special tax each year sufficient to pay the amount borrowed for use that year, with interest, and such loan warrants shall be paid out of money collected for taxes for the year in which they are issued. Loan warrants shall not be issued save upon the limitations, restrictions and conditions as are provided in this chapter for the issuance of bonds.”
On March 6, 1920, Senate Bill 423 passed the Senate, and passed the House March 13, 1920', and was approved by the Governor March 23, 1920. This act provided :
“That the board of supervisors of Lincoln county, Mississippi, be and they are hereby authorized and empowered to borrow a sum of sixty thousand dollars ($60,000) or as much thereof as may be necessary, to defray the current expenses of Lincoln county, Mississippi, including judiciary expenses, for the year 1920. Said sum of mioney so borrowed, with interest thereon, shall be payable on the first Monday of February 1921, and shall be first paid out of the money! collected for the taxes of said year for the year of 1920.”
*686On May 8, 1920, the board of supervisors issued loan warrants under this act to the extent of ten thousand dollars, and was about to negotiate a further loan of fifty thousand dollars under this special act when certain taxpayers filed an injunction against so doing. The legislature in 1920 passed Senate Bill 531, authorizing a tax levy for county purposes of ten mills on the dollar. Section 2 of that act reads as follows:
“Boards of supervisors of the various counties may levy taxes for all purposes exclusive of county and district road' taxes, common school and agricultural high school and other district school taxes at a rate not exceeding ten mills on the dollar for the year 1920, and ten mills on the dollar for the year 1921, exclusive of the tax rate fixed and provided for in section 1 of this act,”
The legislature of 1920 enacted House Bill 647, which passed the legislature and was approved March 17, 1920, and became effective sixty days after its approval, and which amended chapter 121, Laws 1918, which reads as follows:
“Section 1. Be it enacted byi the legislature of the state of Mississippi, that in counties in Mississippi having more than thirty thousand inhabitants, the board of supervisors may borrow money not exceeding one hundred thousand dollars in one year in anticipation of taxes, and in counties of less than thirty thousand inhabitants not more than fifty thousand dollars in one year, in anticipation of taxes, for the purpose of defraying the expenses of the county, and may issue their negotiable notes therefor maturing not later than February 15th of the year succeeding the year in which they are issued. And the board may borrow said- money as hereinabove provided from its county treasurer, who is authorized to lend said board1 not exceeding said amount out of any fund of funds in the treasury of the county not otherwise appropriated, for the expense of the cur*687rent year. The notes herein authorized shall hear interest at a rate' to be fixed by the board, not exceeding six per cent, per annum, and said interest may be evidenced by coupons attached to said notes, and said notes shall be payable at any place to be named by the board of supervisors.
“For the payment of such loan the board of supervisors shall levy a special tax each year sufficient' to pay the amount borrowed for use that year,, with interest, and such notes shall be paid out of the first money collected for taxes for the year in which they are issued. Said notes shall not be issued until the board of supervisors shall have published notice of its intention to issue same, said notice to be published once each week for three weeks in some newspaper having a general circulation in said county, with not less than twenty-one days nor more than sixty days intervening between the time of the first notice and the meeting at which said board proposes to issue said notes, and if within that time ten per cent, of the adult taxpayers of the county, exclusive of those who pay poll tax only, shall protest against the issuance of said notes, then said notes shall not be issued unless authorized by a majority of the qualified electors of said county, voting at an election to be called and held for that purpose.
“Sec. 2. That section 334 of the Mississippi Code of 1906, and chapter 121 of the Laws of Mississippi of 1918, and all other laws and parts of laws in conflict herewith, be and the same are hereby repealed. ’ ’
On the hearing for the injunction it appeared that the board of supervisors had issued fifty thousand dollar loan warrants on March 1,1920, under chapter 121, Laws 1918, and. had issued ten thousand dollars under Senate Bill 423, and were fixing to issue fifty thousand dollars more under Senate Bill 423. The population of the county was agreed to be less than thirty thousand inhabitants, and the assessed valuation was agreed *688as being eight million five hundred thirty-two thousand three hundred and sixty-two dollars.
The chancellor dissolved the injunction, holding that the county was entitled to issue fifty thousand dollars more or in addition to the loan warrants already issued, and the complainants appealed here.
The appellant contends that chapter 470', Laws 1920, Senate Bill 423, contains the maximum amount to be issued, and that it only authorizes the issue of ten thousand dollars above the fifty thousand dollars already issued, or, in other words, a maximum of sixty thousand dollars all told, while the county contends that it is entitled to issue the original fifty thousand dollar loan warrants, and, in addition to that, sixty thousand dollars under a special act (chapter 470, Laws 1920), making a total of one hundred and ten thousand dollars, and that, as said amounts will exceed the revenues authorized at ten mills on the dollar, it is entitled to levy a special tax over and above the ten mills for the payment on the loan warrants first issued, to wit, fifty thousand dollars, and that the eighty-five thousand dollar taxes authorized for all purposes would pay the principal and interest of the sixty thousand dollar loan warrants under the last act.
It will be noted from reading chapter 121, Laws 1918, above set out, and as amended, that counties having'less than thirty thousand inhabitants are limited to fifty thousand dollars issuance of loan warrants in anticipation of taxes. The special act (chapter 470, Laws 1920) above set out neither in its title nor in the body of the act indicates that the sixty thousand dollars authorized is to be in addition to the fifty thousand dollars already issued, nor is there any recital anywhere in the special act showing any purpose or reciting any fact from which any purpose may be gathered that it is to be in addition to and exclusive of the fifty thousand dollars authorized under the general law. As we eon*689strue the act, it is an enabling act conferring power on Lincoln county, as a favored county, raising the limitation above that of other counties of equal size and population, and expresses its own amount which the county is authorized to issue in anticipation of taxes.
In construing the statute we are to consider all statutes in pari materia and to deduce the legislative intention from a consideration of all the statutes as indicating the legislative policy. It has long been the policy of the legislature to limit both the debts which the county may contract and the amount of money that may be levied for county purposes. We see no reason -to believe that the legislature intended to place Lincoln county above the larger and more populous counties of the state in its power to incur debts or to raise taxes, and we see no reason to believe from the acts themselves that the legislature contemplated giving Lincoln county power to issue loan warrants in excess of the amount that may be issued by the largest and most populous counties of the state. We can only consider the language of the several acts in ascertaining the legislative intent. Abbott v. State, 106 Miss. 340, 63 So. 667. To hold that a county may issue fifty thousand dollars under the general law and sixty thousand dollars under a special law would be to exceed the levy fixed by the legislature for the county for all purposes. To sustain the argument that this may be done it is contended that the county may in addition to the tax fixed and authorized by the legislature levy as ■ much more taxes as would be necessary to meet the issue of fifty thousand dollars of loan warrants first issued.
The revenue laws are construed favorably to the citizen and taxpayer, and the court will not place a construction that will impose double taxation upon the citizen unless the language is plain. State v. Simmons, 70 Miss. 485, 12 So. 477; Vicksburg, etc., Ry. Co. v. *690State, 62 Miss. 105; Wilby v. State, 93 Miss. 767, 47 So. 465, 23 L. R. A. (N. S.) 677.
In Monroe County v. Strong, 78 Miss. 565, 29 So. 530, this court dealt with the history and general public policy of the state as expressed in its constitution and laws with reference to counties incurring obligations and making expenditures in excess of the revenues of the county, and reached the conclusion that it was the policy, of the state to restrict current expenditures to the amount that would be derived from taxation during the current year within legal limits. In the course of the opinion in that case the court said:
“The law in the light in which this case must be decided cannot be ascertained by a view of any statute taken alone, but must be found by an examination of all the constitutional and statutory legislation touching the jurisdiction and powers of the board of supervisors and the administration of county finances.”
We think the decision of that case established the principle that extraordinary expenditures exceeding the limitations placed oh the counties by law will not be sustained unless the authority to do so is clear. Of course the legislature has power by a general law to either fix a limitation high or low. But where the legislature is singling out a particular community or county for discrimination either favorable or unfavorable, courts will not by construction carry the act beyond the language used by the legislature. To do so would raise serious complications involving constitutional principles. For instance, the first loan warrants of fifty thousand dollars under the law under which they were issued pledged the county revenues to their payment. The special law also pledged the revenues first to the payment of the loan warrants therein, authorized, and the legislature certainly did not intend to give two different sets of loan warrants first and prior right to *691the county funds. Taking all of the acts above set out and trying to produce a harmonious conclusion consistent with common sense and natural justice, we think the legislature did not intend to authorize Lincoln county to exceed sixty thousand dollars issuance of loan warrants.
The judgment of the court below is reversed, and the injunction made perpetual.

Reversed and judgment here.